Citation Nr: 1602716	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for morbid obesity was previously before the Board in January 2006, when it was remanded for further development.  Subsequently, in October 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2011, the Court affirmed the Board's decision.

Thereafter, the Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2012, the Federal Circuit granted the motion of the Secretary of Veterans Affairs to vacate the Court's decision and remand the case for additional development.  

In February 2012, pursuant to the order of the Federal Circuit, the Court vacated the Board's decision regarding entitlement to service connection for morbid obesity and remanded the case for additional development.  The Board then remanded the matter for additional development in October 2012, at which time it also recharacterized the Veteran's psychiatric claim as reflected on the title page of this decision, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board again remanded the case in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, it finds that further development is necessary prior to adjudication of the Veteran's claims.

The evidence added to the record since the Board's last remand includes a letter from The University of Kansas Hospital stating that it had separately mailed          an encrypted compact disc (CD) of the Veteran's treatment records to VA and providing the password needed to access those records.  However, the claims file also contains a VCIP Unscannable Documents Placeholder indicating that the contents of the CD could not be scanned, either because there was no password or because the password provided was invalid.  As those documents are not otherwise of record, an attempt to associate them with the claims file should be made on remand.

Additionally, the record includes the Veteran's assertions that specific in-service incidents contributed to his psychiatric conditions and initiated his weight gain.  Although he has reported that many of those incidents are undocumented, he       has also referenced poor performance evaluations and other actions taken by his supervisors that might be reflected in his service personnel records.  As his service personnel records are not currently associated with the claims file and may aid in adjudication of his claims, they should be obtained on remand.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since June 2015.  If any requested records cannot be obtained, the Veteran should be notified of such.


2.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  Scan the contents of the CD provided by The University of Kansas Hospital into the claims file using the password provided in the letter from that facility dated October 7, 2015 [labeled 10/12/2015, Third Party Correspondence, in VBMS].  If that password is invalid, contact the medical facility to request alternative access to the contents of the CD, seeking additional authorization from the Veteran if necessary.  If the records cannot be obtained, notify the Veteran and provide him with an opportunity to submit any copies he may possess.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

